Scott challenges the denial of access to juror questionnaires used during the jury selection process. The single justice properly denied the petition because Scott failed to meet his burden of establishing that his challenge could not be effectively addressed as part of his pending appeal, or by other available avenues. See Bledsoe v. Commissioner of Correction, 470 Mass. 1017, 1018, 21 N.E.3d 542 (2014). His argument that the juror questionnaires should be part of the record on appeal does not justify the extraordinary intervention of this court. It is something that can adequately be addressed by the Appeals Court, where his appeal is pending, or by a single justice of the Appeals Court. For example, he could have sought a ruling as to the correct composition of the record from a single justice of the Appeals Court pursuant to Mass. R. A. P. 8 (e), as amended, 378 Mass. 932 (1979).
Judgment affirmed.